Filed 9/30/13 P. v. Torres CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE



THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A138553
v.
ANTHONY TORRES,                                                      (Sonoma County
                                                                     Super. Ct. No. SCR-602564)
         Defendant and Appellant.




         Defendant Anthony Torres appeals from a state prison sentence imposed after he
pleaded no contest to several felony charges. Defendant’s counsel has filed an opening
brief in which no issues are raised and asks this court for an independent review of the
record as required by People v. Wende (1979) 25 Cal. 3d 436. Defendant was notified of
his right to file a supplemental brief, but has not done so. After review of the record, we
find no arguable issues and affirm.
         Defendant was originally charged with multiple counts of residential burglary
(Pen. Code, § 459), receiving a stolen vehicle (Pen. Code, § 496d, subd. (a)), receiving
stolen property (Pen. Code, § 496), felony evasion of a police officer (Veh. Code,
§ 2800.4), misdemeanor hit and run (Veh. Code, § 20002, subd. (a)), and several prior




                                                             1
conviction allegations; he entered into a plea agreement in the midst of jury trial.1
Defendant pleaded no contest to four counts of receiving stolen property stemming from
the charged burglaries, a count of receiving a stolen vehicle, and felony evading a police
officer, and admitted a prior strike allegation (Pen. Code, § 1170.12); the remaining
charges and allegations were dismissed. Defendant was sentenced to 12 years eight
months in state prison.2
       Defendant was fully advised of his constitutional rights and the consequences of
his plea; there was a factual basis for his plea. He was represented by counsel throughout
the proceedings. There was no error in sentencing; defendant received the agreed-upon
sentence. There are no arguable issues on appeal.
       The judgment is affirmed.




       1
         Since defendant entered a no contest plea, the underlying facts are not
significant. The residential burglaries involved defendant breaking and entering into
several residences and stealing property, and he was later found to be in possession of
property stolen in the burglaries. The receiving a stolen vehicle, felony evasion, and hit
and run charges arose from defendant’s leaving the scene where his passenger had
attempted to pass a stolen $50 bill, striking another car, and fleeing from a pursuing
police car at a high rate of speed.
       2
        The sentence consisted of the upper term of three years on the evasion count,
doubled to six years due to the prior strike, plus five consecutive sentences of eight
months on the remaining counts (doubled to 16 months each, due to the strike).


                                              2
                                                 ______________________
                                                  Sepulveda, J.*


We concur:


______________________
 Margulies, Acting P.J.

______________________
 Dondero, J.




* Retired Associate Justice of the Court of Appeal, First Appellate District, Division
Four, assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                             3